PER CURIAM.
This is an appeal from an order entered in favor of the plaintiff Manuel J. Menen-dez on the issue of liability only in an action and counteraction for specific performance and other relief, after a trial thereon, with the issue of damages to be heard at a subsequent trial. We dismiss this appeal upon a holding that (a) the order under review is not a final judgment and is therefore not appealable to this court as a final judgment under Article V, Section 4(b)(1), Florida Constitution, and (b) the order under review is not an appealable non-final order under Fla.R.App.P. 9.130(a)(3)(C)(iv), and is therefore not ap-pealable to this court under Article V, Section 4(b)(1), Florida Constitution, based on the controlling and indistinguishable authority of Dauer v. Freed, 444 So.2d 1012 (Fla. 3d DCA 1984).
Appeal dismissed.